FILED
                            NOT FOR PUBLICATION                             FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 09-10452
                                                      09-10453
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:08-cr-01066-DCB
  v.                                                       4:08-cr-50090-DCB

RENE LUNA-MARADIAGA, aka Rene
Antonio Luna-Maradiaga,                          MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       In these consolidated appeals, Rene Luna-Maradiaga appeals from the 92-

month sentence imposed following his guilty-plea conviction for illegal re-entry

after deportation, in violation of 8 U.S.C. § 1326, and from the 21-month sentence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

         Luna-Maradiaga’s sole argument on appeal is that the district court abused

its discretion by denying his motion for a continuance of the sentencing and

disposition hearing. The district court did not abuse its discretion, as it granted

numerous other continuance requests and Luna-Maradiaga fails to demonstrate any

prejudice arising from the denial. See Ungar v. Sarafite, 376 U.S. 575, 589 (1964);

United States v. Flynt, 756 F.2d 1352, 1358 (9th Cir. 1985), amended by 764 F.2d

675 (9th Cir. 1985); see also United States v. Wills, 88 F.3d 704, 711 (9th Cir.

1996).

         AFFIRMED.




                                           2                           09-10452 & 09-10453